Citation Nr: 0120407	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for deformity of 
the orbital rim and excess tearing of the right eye, status 
post fragment wound of the right maxilla, currently rated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the thoracic spine secondary to shrapnel wound 
of the upper back, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965, and from December 1965 to December 1968.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In July 1995, the veteran commenced a claim alleging 
entitlement to service connection for hearing loss.  The RO 
denied the claim in September 1996 on the basis that the 
condition neither occurred in nor was caused by service.  
Additional evidence was submitted in 1996 and 1997 in support 
of the claim, but the RO continued to deny the claim.  Notice 
of the RO's decisions and information concerning the 
veteran's appellate rights were issued with respect to each 
action.  

The veteran applied to reopen the claim in May 1998, but the 
RO denied the claim later that month on the basis that new 
and material evidence had not been submitted to warrant 
reopening the claim.  Notification of the decision, including 
information concerning the veteran's appellate rights was 
issued in June 1998.  However, the decision became final 
since appellate action was not initiated.  In a November 1998 
decision, the RO again determined that new and material 
evidence had not been submitted to warrant reopening the 
claim.  In December 1998, the veteran's representative 
submitted a statement expressing disagreement with the RO's 
November 1998 decision.  Later, in an August 1999 decision, 
the RO apparently reopened, and denied service connection for 
hearing loss and tinnitus on the merits.  Although the claim 
for hearing loss was "reopened," the Board is required to 
first consider whether the appellant has submitted new and 
material evidence to reopen the claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); Barnett v. Brown, 8 Vet. App. 1 (1995).

In May 1998, the RO assigned a compensable rating of 10 
percent for the right eye fragment wound residuals, and the 
veteran filed a notice of disagreement with that 
determination in April 1999.  In July 1999, a statement of 
the case was issued and the veteran filed a substantive 
appeal.  In November 1999, the veteran appeared and testified 
before a hearing officer at the RO regarding the hearing 
loss, tinnitus and thoracic spine issues, and it was noted 
that the matter of the right eye was not the subject of the 
hearing. 

In March 2001, the veteran testified before the undersigned, 
and presented additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration as per 
38 C.F.R. § 20.1304 (2000). 


FINDINGS OF FACT

1.  In a May 1998 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim of entitlement to service connection for hearing 
loss.  

2.  Evidence submitted since the RO's May 1998 refusal to 
reopen the claim, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hearing loss. 

3.  The veteran was exposed to acoustic trauma during 
service.  

4.  The evidence of record links the veteran's hearing loss 
to inservice acoustic trauma.  

5.  The competent evidence links tinnitus to inservice noise 
exposure. 

6.  A deformity of the right orbital rim with excess eye 
tearing, status post right maxilla fragment wound, is not 
productive of more than interference with the lacrymal duct 
in one eye. 

7.  Traumatic arthritis of the thoracic spine has not been 
shown to be productive of more than a moderate limitation of 
motion.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's May 1998 refusal to 
reopen the claim of service connection for hearing loss is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Hearing loss was incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001.); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 
(2000).

3.  Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304(d).

4.  The criteria for an increased rating for a deformity of 
the orbital rim and excess tearing of the right eye, status 
post fragment wound of the right maxilla have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6025 (2000).

5.  The criteria for an increased rating for traumatic 
arthritis of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010, 5285, 5286, 
5288, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  When the appellant 
testified before the Board in March 2001, he and his 
representative were given notice of the evidence necessary to 
substantiate the claims.  The duty to suggest evidence was 
met at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2000).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  There are no 
indications that Social Security Administration or vocational 
rehabilitation records need to be obtained.  Multiple VA 
examinations were conducted, and copies of the reports are 
associated with the file.  Hearings were conducted before the 
RO and before the Board and the transcripts are associated 
with the claims folder. 

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for Bilateral Hearing Loss

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991).  VA must, however, reopen a claim and review the 
former disposition of the case where new and material 
evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that to reopen a claim there must first be a 
determination whether new and material evidence has been 
presented.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If 
the evidence is new and material the claim is reopened, and 
the Board must then evaluate the merits of the veteran's 
claim.  In determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  Then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has further stated that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  As noted in the Introduction, the claim was 
initially denied in September 1996 and attempts to reopen the 
claim were made subsequent to the denial.  In May 1998, the 
RO determined that new and material evidence had not been 
submitted to warrant reopening the claim.  Therefore, the 
question now before the Board is whether new and material 
evidence has been added to the record subsequent to the May 
1998 RO decision. 

In this case, the evidence available to the RO in May 1998 
consisted of the veteran's service medical records, a March 
1996 VA examination report, VA treatment records, and an 
April 1998 letter from James R. Hengerer, M.D.  

The service medical records are negative for complaints or 
findings of hearing loss.  The service records reflect the 
veteran's combat service, as well as the award of the Combat 
Infantryman's Badge.  

Private records from Dr. Hengerer reflect treatment for 
complaints related to the ears in 1987 and in the 1990s.  In 
June 1987, it was noted that the problem with the ears 
hurting and draining had been intermittent for a long period 
of time.  The veteran's hearing was tested in 1995.  In May 
1995, the veteran reported persistent tinnitus.

At a March 1996, VA examination the examiner noted that the 
audiologic test results revealed hearing acuity within normal 
limits through 2000 Hertz (Hz), a sloping to moderate 
sensorineural hearing loss at 4000 and 6000 Hz, and 
recovering to a mild degree at 8000 Hz, for the right ear.  
In the left ear, hearing acuity was within normal limits 
through 2000 Hz, sloping to a moderate sensorineural hearing 
loss at 4000 and 6000 Hz, and there was a moderately severe 
loss at 8000 Hz.  Word recognition scores were good, 
bilaterally without evidence of rollover.  

In an April 1998 letter, Dr. Hengerer reported that an 
examination revealed normal eardrums and canals.  Audiometric 
testing revealed bilateral sensorineural hearing loss.  Dr. 
Hengerer indicated that the veteran should be considered a 
candidate for hearing aids.  

Evidence submitted since the May 1998 rating decision 
consists of a June 1998 letter from Dr. Hengerer, July 1998 
and February 1999 VA examination reports, personal hearing 
testimony of November 1999, a February 2001 letter from an 
audiologist, and personal hearing testimony of March 2001.  

In the June 1998 letter, Dr. Hengerer opined that the 
veteran's type of hearing loss is consistent with acoustic 
trauma, and that it is most probably caused by acoustic 
trauma since it is accompanied by tinnitus.  Dr. Hengerer 
noted that when considering the fact that the veteran was in 
the infantry and fired weapons without hearing protection, it 
is more likely than not that the military service caused or 
at least contributed to the onset of hearing loss.  

At a VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
25
20
35
40
30
LEFT
5
15
25
35
60
34

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran was noted to have mild 
tinnitus.  It was noted that the claims folder was not 
available for review.  

In a February 1999 report, the VA examiner noted the review 
of the claims folder.  On evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
20
20
30
45
29
LEFT
5
15
25
35
55
32

Speech audiometry revealed speech recognition ability of 100 
percent for the right ear and 96 percent for the left ear.  
The examiner opined that the results of the examination and 
the evidence in the claims folder did not provide a cause and 
effect relationship between inservice noise exposure and any 
current hearing loss or complaints of tinnitus.  The examiner 
pointed out that any damage incurred at that time would have 
been measured on the separation examination, and in this 
case, the separation examination revealed normal hearing 
which was consistent with the lack of pertinent complaints 
during service.  The examiner also found that based on the 
hearing tests performed during and after service, the 
veteran's hearing loss occurred after his service. 

During a VA "ear disease" examination, the examiner 
indicated that the claims folder had been reviewed, including 
the military medical records and the letters from Dr. 
Hengerer.  The examiner noted the audiometric results which 
reflect hearing loss, and noted that the physical examination 
of the ears was normal.  The examiner agreed with Dr. 
Hengerer that the veteran's hearing loss was due to acoustic 
trauma.  The lack of findings in the service medical records 
was noted.  However, the examiner, drawing from personal 
experience as a former medical battalion commander in Vietnam 
and a hospital commander in Vietnam and a medical officer, 
recalled that attention was not paid to hearing problems.  
Therefore, the examiner requested that if possible, the 
veteran should be given every consideration concerning his 
hearing loss as more likely than not associated with his 
Vietnam experience.  

In November 1999, the veteran testified at the RO.  He 
described his Vietnam combat experience, the type of noise he 
was exposed to, and stated that he experienced a temporary 
hearing loss after a shell exploded and wounded him.  Since 
service, the veteran was reportedly treated for ear 
infections.  It was noted that after service, the veteran 
worked in the air conditioning field and wore ear protection.  
He recalled seeing other physicians when he lived in other 
areas, but did not remember their names. 

In a February 2001 letter, Paul M. Kelly, M.Ed., reported 
that he saw the veteran on several occasions.  In May 1995, 
the veteran complained of constant bilateral hearing loss and 
tinnitus.  An audiogram revealed hearing loss and was 
consistent with acoustic trauma or noise induced hearing 
loss.  It was noted that the veteran was exposed to noise 
during service, and after service while working for a heating 
and air conditioning service.  A decline in his hearing was 
noted on a second audiogram in April 1998.  Dr. Kelly 
commented that in his 35 years of experience he has noticed 
that veterans complain at the time of the explosion or 
different events, but seem to forget or do not mention those 
items at the time of discharge.  He pointed out that 
generally, veterans are concerned about delays at the time of 
discharge.  He indicated that he could not state with 
certainty when the veteran started to lose his hearing, but 
in combat and in loud explosions most people start to lose 
some hearing.  

At a March 2001 hearing before the undersigned the veteran's 
spouse testified that she and the appellant met in March 
1969.  At that time, she noticed that he had problems with 
his hearing.  Since then, his hearing has declined.  She 
recalled that the veteran saw a specialist back in the 1980, 
and that he was told that the problem is related to noise 
from shooting guns and being around loud noises.  

Prior to the RO's refusal to reopen the claim, there was 
medical evidence demonstrating hearing loss, but there were 
no medical opinions which addressed the cause of the 
veteran's hearing loss.  Although contradictory, medical 
opinions regarding the cause of hearing loss have been added 
to the record.  Furthermore, the testimony of the veteran's 
spouse is new and material.  Over the years, she has noticed 
and observed the veterans' hearing loss and is familiar with 
the medical care he has received for the condition.  
Therefore, the evidence presented is new and material.  
Accordingly, the claim is reopened.

Entitlement to Service Connection for Hearing Loss and 
Tinnitus

Since new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, the Board will review the entire record on a de 
novo basis.

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system, such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Here, there is satisfactory evidence of noise exposure which 
is consistent with the circumstances, conditions or hardships 
of combat service.  Although the service medical records do 
not reflect specific complaints of hearing loss for the 
period, the veteran undoubtedly was exposed to noise.  38 
U.S.C.A. § 1154(b) (West 1991).  In addition to the evidence 
of noise exposure during service, there is medical evidence 
of hearing loss and tinnitus linked to such service.  

The clinical findings of record show that the veteran does 
suffer from hearing loss and that the auditory thresholds on 
examination meet the requirements for impaired hearing under 
38 C.F.R. § 3.385.  VA examinations of July 1998 and February 
1999 reflect a diagnosis of tinnitus.  Also, the letters and 
records provided by the private physicians reflect the 
diagnosis of tinnitus, as well as opinions linking tinnitus 
to inservice noise exposure.  

The clinical evidence shows that the appellant has the 
disorders for which service connection is claimed.  The 
record, however, contains contradictory opinions regarding 
the relationship between inservice noise exposure and the 
findings of hearing loss and tinnitus recorded in the post-
service records.  As noted, the VA examiner in February 1999 
essentially concluded that the lack of findings noted at the 
time of separation from service indicated that the veteran 
was not suffering from hearing loss or tinnitus at that time, 
and pointed out his exposure to noise in the postservice 
years.  However, the reasoning for the lack of complaints 
made at the time of separation were explained by the 
veteran's treating physician, and essentially confirmed by 
the VA examiner in the ear disease report of February 1999.  
Furthermore, the veteran's treating physicians, who are also 
aware of his post-service noise exposure, have determined 
that there is a relationship between the acoustic trauma in 
service and the current diagnoses of hearing loss and 
tinnitus.  

Additionally, in her sworn testimony the veteran's spouse 
reported her observations of his problems with hearing and 
complaints of tinnitus dating back to 1969, the year after 
his separation from service.  She also recalled that the 
veteran saw specialists back in the 1980s and was told that 
his hearing loss is due to the exposure to noise during 
service.  Finally, the veteran testified in 1999 that he did 
see various physicians while residing in different areas.  
Therefore, there appears that the condition has been chronic 
since he has sought medical treatment in the years after his 
discharge from service, and the medical opinions of record 
link the hearing loss and tinnitus to the veteran's service.  

In light of the foregoing, the Board finds that there is an 
approximate balance of negative and positive evidence.  
Therefore, service connection for hearing loss and tinnitus 
is granted. 

Entitlement to an Increased Rating for Deformity of the 
Orbital Rim and Excess Tearing of the Right Eye, Status Post 
Fragment Wound of the Right Maxilla

Factual Background

The service medical records document the fragment wound to 
the right maxillary sinus in May 1966.  On examination the 
pupils reacted normally.  There was a small sub-conjunctive 
hemorrhage temporally as well as peri-orbital ecchymosis.  
Extraocular movement was full without diplopia.  The right 
pupil dilated without neo-cyclogy.  The fundus was entirely 
normal.  The examining ophthalmologist found that x-rays were 
negative for fracture of rim or orbital floor, but found a 
small maxilla fracture where the fragment penetrated and came 
to the maxillary sinus.  The impression was a right maxillary 
sinus fragment, without ocular injury.  The examiner 
commented that the fragment probably would not cause a 
deficiency.  

An oral surgeon examined in 1966, the veteran and found no 
treatment warranted.

Treatment records, dated in 1994 and 1995, reflect the 
veteran's complaints of visual field loss in the right eye.  
The history of the shrapnel injury was noted.   In April 
1994, however, the appellant suffered a small cerebral 
hemorrhage with right hemianopsia.  At admission the 
appellant reported that the pain began behind his right eye, 
and that he could not see out of that eye.  The veteran 
stated that he was in good health prior to his stroke.

The veteran was provided a VA examination in November 1994.  
Examination revealed a tiny facial wound without sequelae.  
The examiner noted that since the 1994 stroke the appellant 
had no peripheral right eye vision.

By rating action of June 1995, service connection was 
established for a fragment wound of the right maxilla.  A 
noncompensable rating was assigned.  

In an August 1995 letter, Robert B. Vogel, M.D., reported 
that he first saw the veteran in August 1994 following a 
stroke he suffered that April.  The veteran complained of not 
being able to see to the right and the visual field 
examination revealed a right homonomous hemianopia.  The 
remainder of the examination was normal.  Dr. Vogel noted 
that according to state criteria, the veteran was legally 
blind due to the deficit on the right side of each eye 
surrounding fixation.  

In August 1995, the veteran was seen for a VA examination and 
he reported having a shrapnel wound scar, and an orbit 
fracture below the right eye.  The appellant also reported 
that after being wounded shrapnel was removed from this area, 
and he had since experienced a "squishy" feeling in the 
right eye which he related to the wound.  The veteran 
acknowledged that the loss of lateral vision was due to his 
stroke.  Physical examination revealed a 3/4 long centimeter by 
1/8 centimeter wide scar.  This scar was not unsightly, 
tender, or manifested by obvious swelling. 

In a May 1998 letter, Darin K. Bowers, M.D., reported that 
Dr. Vogel referred the veteran to him for a chronic tearing 
problem in the right eye.  The tearing accumulated and caused 
blurred vision which required him to rub his eye to clear his 
vision.  It was noted that the veteran had a right hemianopic 
visual field defect from a 1994 stroke.  It was further noted 
that the examination revealed some irregularity to the 
orbital rim.  The nasolacrimal system was intact as 
demonstrated by irrigation.  Dr. Bowers opined that the 
veteran's complaints were the result of the previous injury 
to his orbit from 1967, and that the deformity most likely 
created some pooling of his tears which accumulated and 
caused blurring.  

By rating action of May 1998, a 10 percent rating was 
assigned.  In July 2000, a separate 10 percent rating was 
granted for a right maxilla fragment wound scar.

Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection is currently in effect for a deformity of 
the orbital rim and excess tearing of the right eye, status 
post fragment wound of the right maxilla, rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6025.  Under Diagnostic Code 6025, a 10 
percent rating is assigned for unilateral epiphora (lacrymal 
duct, interference with, from any cause).  A 20 percent 
rating is assigned for bilateral epiphora.  

In this case, the clinical findings of record show that the 
veteran's right eye disability is manifested by tearing which 
causes blurred vision.  It is also noted that the visual 
field loss is due to a nonservice connected stroke, not the 
service-connected right eye injury.  Since the left eye is 
not affected, the 10 percent rating under Diagnostic Code 
6025 is appropriate.  Moreover, after a careful review of 
other Diagnostic Codes and the medical evidence of record, 
the Board finds that Diagnostic Codes other than 6025, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

In this regard, the record does not indicate that the 
disability involves manifestations which resembles any other 
eye disabilities listed under 38 C.F.R. § 4.84a.  Also, as 
noted the medical evidence clearly indicates that the right 
eye visual field loss is not due to the service-connected 
disability.  Therefore, ratings based on visual field loss 
are not for consideration in this case.  Overall, the 
preponderance of the evidence is against the veteran's claim, 
therefore the application of the benefit of the doubt 
doctrine is inappropriate.

Entitlement to an Increased Rating for Traumatic Arthritis of 
the Thoracic Spine, Secondary to Shrapnel Wound of the Upper 
Back

Factual Background

The service medical records show that in May 1966 the veteran 
was wounded by enemy mortar round fragments.  The missile 
penetrated the right side of the back, and there was no nerve 
or artery involvement.  The wound was debrided, and it was 
noted that there was a small open area on the right post 
cervical area that needed to be dressed daily for about four 
to five days.  The wound entered in the right suprascapular 
area, and there was acute tenderness obliquely to the 
inferior border of the left scapula.  The x-ray report 
revealed clear lung fields and there was no evidence of 
mediastinal emphysema or other abnormalities.  The x-ray also 
showed a bullet localized to the right side of the 6th and 7th 
vertebral bodies in the chest wall.  

In an April 1988 note, a physician reported that the veteran 
could not wear seatbelts due to a chronic back condition.  

A VA examination was conducted in November 1994.  The veteran 
complained that the area where the incision was made to 
remove the shrapnel "caught" when he moved his arm or neck.  
The veteran also complained about the appearance of and the 
discomfort caused by the scar.  The pain caused by the scar 
reportedly had increased over the prior two years.  

Physical examination revealed an unsightly scar extending 
from the posterior right chest base of the neck to the right 
of the T2, going down and across to the T6 to the posterior 
left lower chest.  The scar, measuring 24 centimeters in 
length and 1 to 2 centimeters wide, and was tender, and 
hypersensitive to light touch.  Regarding the thoracic spine, 
the examiner observed tenderness from T2 through T11, and no 
tenderness of the lumbosacral vertebrae.  He flexed his back 
forward to 90 degrees and extended to 35 degrees, without 
pain.  Right and left lateral flexion were to 40 degrees with 
T11 area pain.  Right and left lateral rotation were to 55 
degrees with T4-T5 pain.  Thoracic X-rays showed a normal 
kyphotic curve with mild osteoarthritic changes, with mild 
anterior marginal spurring over the mid and lower thoracic 
vertebral bodies.  Foreign bodies were not identified.  The 
examiner noted a diagnosis of history of shrapnel wound 
posterior back to the right of T2 extending down across T6 
and ending in the lower left posterior chest area.  The 
examiner described the scar as tender, hypersensitive and 
unsightly.  

VA records show that in November 1994, the veteran was issued 
a refill of prescription medication, and the veteran reported 
that the use of medication did not relieve the sharp back 
pain and that he still experienced muscle spasms.  In 
February 1995, the examiner noted a large scar across the 
upper thoracic spine which was hypersensitive and had trigger 
points around it.  The veteran complained of burning and 
constant pain.  The assessment was a fibromyalgia/causalgia 
type of pain.  The appellant was issued a TENS unit and 
instructed to seek therapy.  

During a June 1995 visit the veteran informed the examiner 
that the TENS unit did not provide any relief.  Therefore, it 
was determined that the veteran would be eligible for 
physical therapy, and records show that he attended six 
sessions in August 1995.  

A VA examination was conducted in August 1995.  The veteran 
reported problems with chronic back pain, and feeling that 
the back sometimes caught when he moved or took a deep 
breath.  He pointed to the center of the thoracic area as the 
site of most of his pain.  He reported needing to shower 
three or four times a day in order to run hot water over the 
area for pain relief.  He used Diazepam nightly for back 
spasms, Darvocet for severe back pain, as well as Tylenol and 
Piroxicam cream.  The veteran also related complaints of pain 
and discomfort associated with his scar, including not 
wearing a seatbelt to take pressure off of the wound when he 
is in the car.  

On examination, the thoracic scar was described.  Tenderness 
was noted from the base of the neck to T8.  The appellant 
complained of a burning pain when the examiner barely touched 
the skin going down the vertebral column.  He reported the 
same burning pain with regard to the skin about and including 
the scar.  He jumped with each light touch.  The burning 
extended 8 centimeters below the scar and 2 centimeters above 
the scar.  The examiner noted that the lumbosacral spine was 
noted to be normal when examined in November 1994.  The 
examiner also referred to the November 1994 VA thoracic x-ray 
findings which showed a normal kyphotic thoracic curve, some 
mild osteoarthritic change, and mild anterior marginal 
spurring over the mid and lower thoracic vertebral bodies.  
The disc spaces were well maintained.  No foreign body 
density was identified.  The radiological impression was mild 
thoracic degenerative joint disease changes.  The clinical 
examiner diagnosed mild degenerative changes of the back and 
tenderness from the base of the neck to T8.  Regarding 
questions posed by the RO, the examiner noted that the 
veteran had some degenerative joint disease of the back.  The 
examiner noted that the veteran was a paratrooper and that 
paratroopers develop problems with the thoracic area of the 
back.  The examiner opined that many of the veteran's 
problems with pain were directly caused by the parachute 
landings he made during service and that the hypersensitive 
scar contributed to making the pain worse.  

In December 1995, service connection was established for 
traumatic arthritis of the thoracic spine as secondary to the 
shrapnel wound to the upper back with tender scar.  A 10 
percent rating was assigned.  

A VA examination was conducted in June 1999.  The veteran 
complained that the area of the thoracic wound still caught 
when he moved his arm or neck.  He continued to experience 
pain the same areas described during 1994 and 1995 VA 
examinations.  He now reported having pain when taking deep 
breaths.  He continued to report taking multiple hot showers 
daily for pain relief.  The veteran reported that he could 
not get in the sun because that area of his back blistered 
easily.  The veteran noted further complaints with regard to 
the scar.  He experiences a sharp pain.  His treatment 
included the use of Tylenol, Darvocet and Diazepam.  He did 
not use crutches, braces, or canes.  

On examination, abduction, flexion, internal rotation, and 
external rotation of the right shoulder produced pain in the 
thoracic area.  The examiner determined that the scar was 
causing the pain in this area.  The examiner commented that 
the pain started when testing of the initial function begins.  
It continued throughout the testing procedure and stopped 
when testing stopped.  This was applicable with regard to 
both shoulders.  X-rays of the dorsal spine showed mild to 
moderate spondylosis, but there were no changes since 
November 1994 x-rays.  The examiner diagnosed status post 
shell fragment wound, upper back, with unsightly scar and 
hypersensitivity to light touch, with mild degenerative 
changes noted on dorsal x-rays.  It was also noted that x-
rays of the chest, shoulders and back did not reveal evidence 
of retained foreign bodies. 

In November 1999, the veteran testified before a hearing 
officer at the RO.  The veteran testified that he had 
problems moving his right arm because of the cutting 
sensation in the back.  The veteran attributed this to muscle 
pain, but was not certain.  He took medication for pain, and 
Valium to help him sleep.  He could not sleep on his back due 
to discomfort, and he had problems sleeping on his stomach so 
he slept only on his left side.  

In a March 2001 letter, Jeff Gogel, D.O., reported that he 
saw the veteran in December 2000 and several times in January 
2001 for chronic upper back and neck pain.  Dr. Gogel noted 
that the veteran had multiple musculoskeletal findings which 
he had been treating with various forms of osteopathic 
manipulation.  The goal of the treatment was to improve 
function and decrease pain.  No improvement had been noted at 
that time.  

In March 2001, the veteran testified that there is some 
temporary relief from the treatments he receives from Dr. 
Gogel.  The veteran also described problems with the short 
stabbing pain he feels in his back, and that he takes 
medication for pain relief.  

Legal Analysis

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
In DeLuca the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

Service connection is currently in effect for traumatic 
arthritis of the thoracic spine secondary to shrapnel wound 
of the upper back, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5291.  
Service connection is also in effect for a tender upper back 
shrapnel wound scar, evaluated as 10 percent disabling.  The 
issue before the Board is limited to the rating assigned 
traumatic arthritis of the thoracic spine.

Diagnostic Code 5010 contemplates arthritis due to trauma and 
substantiated by X-ray findings, and provides that the 
disability is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, Diagnostic Code 5291 contemplates 
limitation of dorsal spine motion.  A maximum rating of 10 
percent is assigned for moderate or severe limitation of 
motion.  

As noted, the veteran's thoracic spine disability is 
currently assigned the maximum rating of 10 percent available 
under Diagnostic Code 5291.  In order to warrant an 
evaluation higher than 10 percent, there would need to be 
evidence that the veteran's thoracic spine was ankylosed.  
Specifically, Diagnostic Code 5288 provides for a 20 percent 
evaluation where the dorsal spine is favorably ankylosed and 
a maximum 30 percent evaluation where the dorsal spine is 
unfavorably ankylosed.  Also, Diagnostic Code 5286 
contemplates ankylosis of the spine and provides for a 60 
percent rating when it is favorable, and a total rating of 
100 percent when it is unfavorable. 

There is no evidence that the veteran's dorsal spine is 
ankylosed.  The examination findings of record indicate that 
there is movement of the thoracic spine with pain.  However, 
as the VA examiner commented in reports from 1995 and 1999, 
the scar contributes to the pain the veteran experiences with 
regard to the thoracic spine and movement of his shoulders.  
That scar has been assigned a separate rating, and that 
rating is not the subject of this appeal.  Therefore, even 
when considering factors set forth by the Court in DeLuca, 
the degree of limitation of the thoracic spine is not 
comparable to ankylosis.  Absent evidence of ankylosis or of 
findings demonstrating that the disability picture is 
comparable to ankylosis, Diagnostic Codes 5286 and 5288 do 
not apply in this instance. 

Moreover, the clinical findings of record do not show that 
the disability involves or is comparable to residuals of a 
vertebra fracture and demonstrable deformity of a vertebral 
body.  Therefore, Diagnostic Code 5285 does not apply in this 
instance.  Finally, there are no clinical indications that 
the disability is manifested by neurological symptoms 
generally considered under Diagnostic Code 5293, i.e., the 
Code for an intervertebral disc syndrome. 

As the preponderance of the evidence is against the veteran's 
claim, the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 is inappropriate.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.

Entitlement to increased ratings for traumatic arthritis of 
the thoracic spine secondary to an upper back shell fragment 
wound; and for a deformity of the right orbital rim, with 
excess tearing, status post fragment wound of the right 
maxilla is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



